               Case 3:19-cv-04258-RS Document 31 Filed 07/22/20 Page 1 of 1



 1 TIMOTHY J. SWICKARD (SBN 208777)
   swickardt@gtlaw.com
 2 TODD A. PICKLES (SBN 215629)
   picklest@gtlaw.com
 3 GREENBERG TRAURIG, LLP
   1201 K Street, Suite 1100
 4 Sacramento, CA 95814
   Tel: (916) 442-1111
 5 Fax: (916) 448-1709

 6 Attorneys for Plaintiff
   DOUGLAS WALLACE
 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11

12 DOUGLAS WALLACE,                                         Case No. 3:19-cv-04258 RS
13                   Plaintiff,
                                                            ORDER GRANTING STIPULATION
14 v.                                                       OF DISMISSAL OF ENTIRE ACTION
                                                            WITH PREJUDICE
15 VINCENT JAMES PATTERSON and DOES 1-
   10,
16
              Defendant.
17

18

19          The Court, upon the presentation of the Stipulation of Dismissal with Prejudice filed by Plaintiff
20 Douglas Wallace, orders that the matter is hereby dismissed, with prejudice, with each party shall be

21
     responsible for its own costs.
22
                                    22
              IT IS SO ORDERED this ____day of July, 2020.
23

24
                                                 _____________________________________
25                                               THE HONORABLE RICHARD SEEBORG
                                                 United States District Court
26

27

28
                                                        1

                      [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL
